DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 15-22 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,575,158 in view of Tomida et al. “Tomida” (US Pub 2015/0271819 A1).  
Instant claims 15 and 27 are disclosed by conflicting claims 1 and 3 except for to transmit advertising packets intermittently; establish, in response to the receiving the first request, the Bluetooth communication between the second Bluetooth communicator and the first Bluetooth communicator.  These teachings are disclosed by Tomida ([0026], [0056], figure 4).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Tomida into the art of U.S. Patent No. 10,575,158 as to improve discovery of the advertiser device.   

Instant claims 18, 19, 30 and 31 are disclosed by conflicting claims 1, 3, 5 and 7 (regarding instant claims 19 and 31, the claimed connection information may be an information for rejecting to establish a connection, thus the claimed connection information also includes “connection rejection information”).   
Instant claims 20 and 32 are disclosed by conflicting claims 2 and 6.   
Instant claims 21 and 33 are disclosed by conflicting claim 7.   
Instant claims 22 and 34 are disclosed by conflicting claims 5 and 7 (the transmitted connection rejection information in conflicting claim 5 is designated to the particular communicating mobile terminal, thus the transmission of the connection rejection information reads on the claimed designation in instant claims 22 and 34).   
4.	Claims 23-26 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,575,158 as modified by Tomida et al. “Tomida” (US Pub 2015/0271819 A1), in view of Yun (US Pub 2014/0176991 A1).   
Patent No. 10,575,158 in combination with Tomida fails to disclose the limitations of claims 23-24 and 35-36, however these limitations are disclosed by Yun ([0113] and [0114]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Yun into the art of U.S. Patent No. 10,575,158 as modified by Tomida as to improve human presence detection.   
Patent No. 10,575,158 in combination with Tomida fails to disclose the limitations of claims 25-26 and 37-38, however these limitations are disclosed by Yun ([0116]: .   

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15-17, 23-25, 27-29 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. “Miller” (US Pub 2013/0141756 A1) in view of Kang et al. “Kang” (US Pub 2014/0342670 A1), Kamath et al. “Kamath” (US Pub 2014/0355582 A1) and Tomida et al. “Tomida” (US Pub 2015/0271819 A1). 
For claim 15, Miller discloses (figures 1 and 2) a communication system in which a mobile terminal (figure 2, device 102) and a communication apparatus (figure 2, printer 200) perform a communication, the system comprises, 
the mobile terminal (figure 2, device 102) comprising: 
a first Bluetooth communicator that performs a communication based on Bluetooth ([0033], figure 2, unit 202); and 
at least one controller configured to cause the first Bluetooth communicator to communicate to the communication apparatus (figure 2, printer 200) ([0033]: using Bluetooth; [0034]), and to send a first request to the communication apparatus ([0034], the mobile terminal seeks for the printer) and 
then send, to the communication apparatus via the Bluetooth communication ([0033]: Bluetooth), a second request of a predetermined process ([0019], [0044], [0054], figure 4 step 402 as the second request, step 410 establish direct Wi-Fi connection as the predetermined process), and 
the communication apparatus (figure 2, printer 200) comprising: 
a second Bluetooth communicator ([0033]: Bluetooth, figure 2, peer-to-peer communicator on printer 200) that performs a communication based on Bluetooth; 
a human presence sensor that detects an existence of a person ([0041], [0055], [0056], figure 4, steps 406, 408); and 

check, in response to receiving the second request, a result of detection by the human presence sensor ([0055], [0056], figure 4, step 408); and 
prohibit, in accordance with the checked result, an execution of the predetermined process ([0056], figure 4, in step 408 if it’s “No”). 
Miller fails to explicitly mention using the Bluetooth communication as an initial/first connection for sending the first request and the second request; the mobile terminal comprising at least one controller configured to cause the first Bluetooth communicator to send, to the communication apparatus, a first request of a Bluetooth communication based on that a received advertising packet satisfies a predetermined condition; the communication apparatus comprising at least one controller configured to cause the second Bluetooth communicator to transmit advertising packets intermittently.
In the same field of endeavor, Kang clearly discloses using Bluetooth protocol i.e. Bluetooth Low Energy (BLE) as initial/first connection for sending a first request for establishing BLE connection and a second request for establishing Wi-Fi (or classic Bluetooth) connection and for exchanging information needed for establishing the second connection i.e. the Wi-Fi (or classic Bluetooth) connection ([0315]-[0320], figures 4 and 21); the mobile terminal (figures 1 and 5, mobile terminal/first device 100) comprising at least one controller configured to cause the first Bluetooth communicator (BLE) to send, to the communication apparatus (figures 1 and 5, second device 200/advertiser), a first request of a Bluetooth communication (BLE) based on that a 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into the art of Miller as to use BLE for establishing Wi-Fi connection as an alternative and/or to utilize the advantage of BLE for initial communication.   
Miller and Kang do not mention that a received advertising packet satisfies a predetermined condition. 
This teaching is disclosed by Kamath ([0068], [0070], figure 2, RSSI of advertisement packet satisfies a predetermined RSSI threshold (the predetermined condition)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kamath into the art of Miller as modified by Kang as to improve/secure the connection.    
Miller, Kang and Kamath do not mention to transmit advertising packets intermittently.  
This teaching is disclosed by Tomida ([0026], [0056], figure 4, advertising packets intermittently). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Tomida into 
For claim 16, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the at least one controller of the communication apparatus is configured to prohibit the execution of the predetermined process, in a case where it is determined that the result of detection indicates that the existence of the person has not been detected by the human presence sensor ([0056], figure 4, in step 408 if it’s “No”). 
For claim 17, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the at least one controller of the communication apparatus is configured to permit the execution of the predetermined process, in a case where it is determined that the result of detection indicates that the existence of the person has been detected by the human presence sensor ([0056], figure 4, step 408 if it’s “Yes”, step 410). 
For claim 23, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the human presence sensor is a sensor using at least one of a temperature sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, a pyroelectric sensor and an infrared ray sensor ([0041] an infrared-location technique). 
For claim 24, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the human presence sensor is a sensor in which a plurality of sensors are combined with each other ([0041]). 

For claim 27, Miller discloses (figures 1 and 2) a method for a communication system including a mobile terminal (figure 2, device 102) having a first Bluetooth communicator ([0033]) and a communication apparatus (figure 2, printer 200) having a second Bluetooth communicator ([0033]) and a human presence sensor for detecting a person that detects an existence of a person ([0041], [0055], [0056]), the method comprising: 
sending to the second Bluetooth communicator, by the first Bluetooth communicator signals ([0033]: Bluetooth, [0034]), and sending a first request of communication ([0033], [0034] the mobile terminal seeks for the printer) and 
then sending to the second Bluetooth communicator, by the first Bluetooth communicator ([0033]: Bluetooth), a second request of a predetermined process ([0019], [0044], [0054], figure 4 step 402 as the second request, step 410 establish direct Wi-Fi connection as the predetermined process); 
establishing, in response to the receiving the first request, the Bluetooth communication between the second Bluetooth communicator and the first Bluetooth communicator ([0033]: Bluetooth, [0034] to establish peer-to-peer connection); 
checking, in response to receiving the second request, a result of detection by the human presence sensor ([0055], [0056], figure 4, step 408); and 

Miller fails to explicitly mention using the Bluetooth communication as an initial/first connection for sending the first request and the second request; sending the first request of a Bluetooth communication based on that a received advertising packet satisfies a predetermined condition; transmitting, by the second Bluetooth communicator, advertising packets intermittently. 
In the same field of endeavor, Kang clearly discloses using Bluetooth protocol i.e. Bluetooth Low Energy (BLE) as initial/first connection for sending the first request for establishing BLE connection and the second request for establishing Wi-Fi (or classic Bluetooth) connection and for exchanging information needed for establishing the second connection i.e. the Wi-Fi (or classic Bluetooth) connection ([0315]-[0320], figures 4 and 21); the mobile terminal (figures 1 and 5, mobile terminal/first device 100) for sending the first request of a Bluetooth communication (BLE) based on a received advertising packet ([0315]-[0320], figures 4 and 21, transmit the first request in response to the received advertising packet for establishing BLE connection); the communication apparatus (figures 1 and 5, second device 200/advertiser) for transmitting, by the second Bluetooth communicator (BLE), advertising packets ([0315]-[0320], figures 4 and 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into 
Miller and Kang do not mention that a received advertising packet satisfies a predetermined condition. 
This teaching is disclosed by Kamath ([0068], [0070], figure 2, RSSI of advertisement packet satisfies a predetermined RSSI threshold (the predetermined condition)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kamath into the art of Miller as modified by Kang as to improve/secure the connection.    
Miller, Kang and Kamath do not mention to transmit advertising packets intermittently.  
This teaching is disclosed by Tomida ([0026], [0056], figure 4, advertising packets intermittently). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Tomida into the art of Miller as modified by Kang and Kamath as to improve discovery of the advertiser device.    
For claim 28, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the method is configured to prohibit the execution of the predetermined process, in a case where it is determined that the result of detection indicates that the existence of the person has not been detected by the human presence sensor ([0056], figure 4, in step 408 if it’s “No”).  

For claim 35, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the human presence sensor is a sensor using at least one of a temperature sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, a pyroelectric sensor and an infrared ray sensor ([0041] an infrared-location technique). 
For claim 36, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the human presence sensor is a sensor in which a plurality of sensors are combined with each other ([0041]). 
For claim 37, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the communication apparatus includes a printing device which forms an image on a sheet (figure 4, step 402, printer).  

9.	Claims 18-22 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. “Miller” (US Pub 2013/0141756 A1) as modified by Kang et al. “Kang” (US Pub 2014/0342670 A1), Kamath et al. “Kamath” (US Pub 2014/0355582 A1) and Tomida et al. “Tomida” (US Pub 2015/0271819 A1), further in view of Kusakari (US Pub 2008/0307514 A1).  

But fails to disclose to transmit connection rejection information if it is determined that the result of detection indicates that the existence of the person has not been detected by the human presence sensor.  
In the same field of endeavor, Kusakari discloses a wireless system ([0054], [0071]) comprising a client device transmits a request for establishing wireless connection of service ([0049]), and an access point, in response to the received request, configured to transmit connection rejection information (notice of access denial) if it is determined that the result of detection indicates that the existence of the person has not been detected in a predetermined location (figure 6 step S40, [0062], [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kusakari into the art of Miller as modified by Kang, Kamath and Tomida as to improve communication with a response to the user device whether it’s access permission or denial.  
For claim 19, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the at least one controller of the communication apparatus is configured to cause the second Bluetooth 
 But fails to disclose to transmit connection information if it is determined that the result of detection indicates that the existence of the person has not been detected by the human presence sensor.  
In the same field of endeavor, Kusakari discloses a wireless system ([0054], [0071]) comprising a client device transmits a request for establishing wireless connection of service ([0049]), and an access point, in response to the received request, configured to transmit connection information (notice of access denial) if it is determined that the result of detection indicates that the existence of the person has not been detected in a predetermined location (figure 6 steps S39, S40, [0062], [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kusakari into the art of Miller as modified by Kang, Kamath and Tomida as to improve communication with a response to the user device whether it’s access permission or denial.  
For claim 20, Miller in combination with Kang, Kamath, Tomida and Kusakari substantially teaches the limitation in claim 19, Kang discloses wherein the connection information includes at least SSID (Kang: [0319]-[0320], figure 21).  
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into 
For claim 21, Miller in combination with Kang, Kamath, Tomida and Kusakari substantially teaches the limitation in claim 19, Kang discloses wherein the at least one controller of the communication apparatus is configured to establish a wireless LAN communication between the communication apparatus and the mobile terminal, based on the connection information (Kang: [0315]-[0320], figures 4 and 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into the art of Miller as modified by Kang, Kamath, Tomida and Kusakari as to effectively establish Wi-Fi connection.  
For claim 22, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, but fails to disclose wherein a designation on whether to perform the prohibition in accordance with the checked result is able to be accepted. 
In the same field of endeavor, Kusakari discloses a wireless system ([0054], [0071]) comprising a client device transmits a request for establishing wireless connection of service ([0049]), and an access point, in response to the received request, configured to transmit connection information (notice of access permission/denial) if it is determined that the result of detection indicates that the existence of the person has or not been detected in a predetermined location (figure 6 steps S39, S40, [0062], [0063]), wherein a designation (the notice of access permission/denial designated to the requesting client) on whether to perform the prohibition in accordance with the checked result is able to be accepted.  

For claim 30, since it is the method claim of claim 18 and has the similar limitation, so it’s rejected under the same basis as claim 18 set forth above.  
For claim 31, since it is the method claim of claim 19 and has the similar limitation, so it’s rejected under the same basis as claim 19 set forth above.  
For claim 32, since it is the method claim of claim 20 and has the similar limitation, so it’s rejected under the same basis as claim 20 set forth above.  
For claim 33, since it is the method claim of claim 21 and has the similar limitation, so it’s rejected under the same basis as claim 21 set forth above.  
For claim 34, since it is the method claim of claim 22 and has the similar limitation, so it’s rejected under the same basis as claim 22 set forth above.  

10.	Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. “Miller” (US Pub 2013/0141756 A1) as modified by Kang et al. “Kang” (US Pub 2014/0342670 A1), Kamath et al. “Kamath” (US Pub 2014/0355582 A1) and Tomida et al. “Tomida” (US Pub 2015/0271819 A1), further in view of Okigami (US Pub 2013/0267277 A1).  
For claim 26, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, but fails to disclose wherein the communication apparatus includes a reading device which reads a document. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Okigami into the art of Miller as modified by Kang, Kamath and Tomida as to improve functionality of the peripheral.  
For claim 38, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, but fails to disclose wherein the communication apparatus includes a reading device which reads a document.  
This teaching is disclosed by Okigami ([0085]: Further, the digital multi-function peripheral 1 may transmit to the mobile phone 2 data of a document image scanned by a scanner which the digital multi-function peripheral 1 has). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Okigami into the art of Miller as modified by Kang, Kamath and Tomida as to improve functionality of the peripheral.  


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 
/Rui Meng Hu/
R.H./rh
September 16, 2021
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643